—Order, Supreme Court, New York County (Franklin Weissberg, J.), entered on or about August 29, 2000, which granted defendants-respondents’ motion and cross motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motions denied and the complaint reinstated as against them.
Since the deposition testimony of plaintiff and two nonparty witnesses raises issues of fact as to whether either or both of defendants-respondents created the condition that allegedly caused plaintiff to slip and fall, i.e., a patch of ice and grease on the sidewalk outside the restaurant, defendants’ motions for summary judgment were improperly granted (see, Ramos v Metropolitan Life Ins. Co., 269 AD2d 220). Concur — Mazzarelli, J.P., Rosenberger, Ellerin, Wallach and Marlow, JJ.